DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on August 23, 2021 is acknowledged.
Claims 4 and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021. In said reply, applicant indicated that claim 7 reads on the elected species, but it does not. Accordingly, claim 7 is hereby withdrawn along with claims 4, 6, 8 and 9.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0006, line 2, “an object an object” should be changed to --an object--.  
Appropriate correction is required.
The abstract of the disclosure is objected to because “[Selected Drawing] FIG. 4” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, “the head” should be changed to --a head--.  Appropriate correction is required.
2 is objected to because of the following informalities:  In line 2, “the head rest” should be changed to --a head rest--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5 and 10-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claimed invention encompasses a human organism (e.g., “the head of a passenger” in lines 7-8 of claim 1, “the upper portion of the head of a passenger” in lines 2-3 of claim 2, “the thoracic region, the abdominal region, and the waist region of the passenger” in lines 2-3 of claim 14, and “at least one of the head region, the thoracic region, the abdominal region, and the waist region of the passenger” in lines 3-4 of claim 15).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the airbag includes a pair of left and right side chambers that deploy towards the front from a side portion of the seat back and an upper chamber that deploys above the head of a passenger” in lines 6-8 does not accurately describe applicant’s invention. This limitation suggests that the airbag comprises three chambers (i.e., a left side chamber, a right side chamber and an upper chamber). However, the airbag only has two chambers (i.e., a left chamber and a right chamber), wherein upper portions of the two chambers deploy above a head of a passenger. Furthermore, “upper chamber 18” (see, for example, paragraph 0036) is not a chamber (i.e., a single chamber). As shown in Figs. 2A and 2B, the portion 18 identified as the upper chamber 18 actually includes portions of two separate chambers. Thus, it is inaccurate to refer to that portion (i.e., 18) as an/the upper chamber (i.e., a single chamber).
Claim 1 includes contradictory limitations. Line 4 recites “an airbag housed within at least the seat back”, and lines 12-13 recite “a folded portion is formed by folding at least a location corresponding to the upper chamber of the long bar shaped airbag to house the folded portion above the seat back”. That is, line 4 suggests that the airbag is housed within the seat back, whereas lines 12-13 suggest that the airbag is not housed within the seat back (i.e., the airbag is housed “above the seat back”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/             Primary Examiner, Art Unit 3616